Citation Nr: 1008297	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-03 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as secondary to service-connected post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
of the Lincoln, Nebraska Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a June 2007 decision, the Board denied the Veteran's 
claim.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).

In a January 2009 memorandum decision, the Court vacated the 
Board's decision denying service connection for a heart 
condition and remanded the matter for action consistent with 
its decision.  The remaining portion of the Board's decision, 
including the denial of an initial disability rating in 
excess of 10 percent for irritable bowel syndrome with 
gastroesophageal reflux disease and a service connection 
claim for hypertension, was affirmed by the Court.  In its 
June 2007 decision, the Board also had remanded a claim for 
service connection for peripheral vascular disease.  
Following the completion of the additional evidentiary 
development ordered in the June 2007 remand, the Board, in 
June 2008, denied the Veteran's claim for entitlement to 
service connection for peripheral vascular disease, claimed 
as secondary to service-connected post traumatic stress 
disorder (PTSD).  

In light of the Court's decision on the claim for service 
connection for a heart condition, a remand is necessary with 
respect to that claim.  Thus, the issue is REMANDED below to 
the RO.  


REMAND

The Veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In this regard, 
in March 2005, the Veteran filed a claim of service 
connection for a heart condition "possibly secondary to 
peripheral vascular disease, possibly secondary to PTSD, or 
direct service-connected."  See VA Form 21-4138.  Pursuant 
to 38 C.F.R. § 3.159, the RO sent a VCAA notice letter to the 
Veteran in March 2005.  As noted by the Court in the January 
2009 memorandum decision, this letter did not include the 
information required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See page 12 of memorandum decision.  The 
Judge added that this information was later provided by the 
RO in a September 2006 letter but that letter only concerned 
the claims for benefits for irritable bowel syndrome with 
gastroesophageal reflux disease, hypertension, and peripheral 
vascular disease, and did not specifically concern the claim 
for service connection for a heart condition.  In addition, 
the Court noted in the memorandum decision that, since the 
other claims were readjudicated in the December 2006 
Supplemental Statement of the Case (SSOC), any notice error 
had been cured with respect to those claims.  Id.  

The Court also noted that the Board had adjudicated the 
Veteran's service connection claim for a heart condition only 
as secondary to PTSD.  See page 13 of memorandum decision.  
It added that, if pursuant to the remand from the Board, VA 
granted service connection for peripheral vascular disease, 
the Veteran might also be entitled to service connection for 
a heart condition secondary to peripheral vascular disease.  
Thus, the Court stated that the Veteran's heart condition 
claim was "inextricably intertwined" with the service 
connection claim for peripheral vascular disease.  However, 
as noted above in the INTRODUCTION section, VA denied the 
claim for service connection for peripheral vascular disease.  
See August 2007 SSOC and June 2008 Board decision.

Notwithstanding that denial, the Veteran still must be 
afforded proper notice with regard to his claim for service 
connection for a heart condition, and specifically his not 
having been informed of the notice requirements set out in 
Dingess as pertaining to this claim.  In this regard, the 
January 2009 memorandum decision provided, "the Court will 
direct VA, on remand, to ensure that [the Veteran] is 
provided complete notice regarding his claim for benefits for 
a heart condition before that claim is readjudicated."  
(emphasis added).  See page 13 of memorandum decision.

Accordingly, the case is REMANDED for the following actions:

1.  Concerning the Veteran's claim for 
entitlement to service connection for a 
heart condition, he should be sent a VCAA 
letter which provides the notice required 
under the relevant portions of the VCAA 
and its implementing regulations.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159.  The Veteran 
must be notified of the information and 
medical or lay evidence necessary to 
substantiate a claim of service 
connection for a heart condition (to 
include on a secondary service connection 
basis), what information and evidence he 
is expected to provide, and what 
information and evidence the VA will seek 
to provide.  In addition, the Veteran 
must be provided an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess.

2.  After an appropriate period of time, 
or after the Veteran indicates that he 
has no further evidence to submit, the 
appellant's claim of service connection 
for a heart condition should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he and his attorney 
should be provided a SSOC which includes 
a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


